 1   DOUGLAS C. FOSTER, CA #205674
     Law Offices of Douglas C. Foster
 2   139 W. El Portal Dr.; Suite D
     Merced, CA 95348
 3   Telephone: (209) 691-7280
     Fax: (209) 691-7290
 4
     Attorney for Defendant
 5   MATTHEW SHAFER
 6
 7                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00205-NONE-SKO
11                    Plaintiff,
                                                   REQUEST FOR RECONVEYANCE OF REAL
12   vs.                                           PROPERTY AND ORDER
13   MATTHEW SHAFER,
14                    Defendant.
15
16   TO:    PHILLIP A. TALBERT, ACTING UNITED STATES ATTORNEY, AND ROSS
            PEARSON, COUNSEL FOR PLAINTIFF:
17
            I, Douglas C. Foster, declare as follows:
18
        1. On or about July 28, 2020, Huong Bell and David W. Shafer recorded and executed a
19
            Deed of Trust for a property bond in the amount of $100,000 for the property located at
20
            5116 Tamara Way; Salida, CA 95368
21
        2. Deed Document Number: DOC-2020-0043611-00 was recorded in the name of the U.S.
22
            District Court Clerk for purposes of securing the bail of the Defendant, Matthew David
23
            Shafer.
24
        3. The property was conveyed inadvertently and by mistake. The Court did not accept the
25
            property as surety for Mr. Shafer’s release.
26
27
28
 1      4. Wherefore, it is hereby requested that the following property be reconveyed:
 2              a. 5116 Tamara Way; Salida, CA 95368
 3
 4   Dated: May 24, 2021                         /s/ Douglas Foster
 5                                              DOUGLAS C. FOSTER
                                                Law Offices of Douglas C. Foster
6                                               Attorney for Defendant
                                                MATTHEW SHAFER
7
8
9                                             ORDER
10          IT IS HEREBY ORDERED that the following property be reconveyed:
11
            Deed Document Number: DOC-2020-0043611-00, dated on or about July 28, 2020 in the
12
     names of Huong Bell and David W. Shafer.
13
14
15   IT IS SO ORDERED.
16
17
     Dated: 7/9/2021
18
                                                         UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27

28

      Hill: Motion for Bail Review                 -2-
